PER CURIAM.
The record in this case reflects that the judgment of the trial court, wherein the trial court found that the Department of Health and Rehabilitative Services did fraudulently withhold reports from the Court and the prospective adoptive parents, is supported by sufficient evidence to justify the entry of the findings contained in the said judgment. See M.L.B. and J.B. v. Department of Health and Rehabilitative Services, 559 So.2d 87 (Fla.3d DCA 1990), review denied, 574 So.2d 140 (Fla.1990).
Accordingly, the judgment under review herein is affirmed in all respects.